DETAILED ACTION
This is the first action on the merits for application 17/444549 filed on 08/05/2021.  Claims 1-20 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2021 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “1313”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
 ¶[0070], line 2 recites : “the axial extension 1102 of the second gear 302” should read --the axial extension 1102 of the third gear 304--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second gear press-fit and/or in splined engagement with a section of the first shaft in different axial position from the first gear; and a third gear press-fit and/or in splined engagement with an axial extension of the second gear; wherein the second gear and the third gear mesh with a fourth gear and a fifth gear, respectively; and wherein at least one of the fourth gear and the fifth gear is coupled to a first clutch.” It is unclear because from the specification ¶[0079] from PGPUB discloses an inner surface 1310 the second gear 302 may include splines 1312 designed to engage with splines 1312 in the axial extension 1102 of the third gear 304. Second gear 302 does not press-fit and/or in splined engagement with the section of first shaft 210. Secondly, second gear 302 does not have axial extension as claimed instead of a third gear has axial extension 1102. Furthermore, the second gear does not mesh with fourth gear instead the second gear meshes with first gear as shown in Fig.3 and third gear does not mesh with fifth gear instead the fourth gear meshes with fifth gear 308 as shown in Fig.3.
Claim 4 recites “ wherein the fourth gear and the fifth gear are arranged coaxial to a second shaft and an axle shaft”. It is unclear how the fourth and fifth gear are disposed coaxial to axle shaft and second shaft as claimed because from Figs.7-8, fifth gear is arranged coaxial with axle shaft 840 or 842, and the fourth gear is arranged coaxial with second shaft.
Claim 8 recites “wherein the third gear interposes the first gear and the second gear”. It is unclear how the third gear 304 interposes a first gear 300 and second gear 302 because from Fig.11 depicts the second gear 302 is disposed axially between the third and fourth gear.
Claim 20 recites “wherein a rotational axis of the electric motor and a rotational axis of the first shaft are parallel to one another”. It is unclear how the rotational axis of electric motor is parallel to rotation axis of the first shaft because from Fig.3 of the invention depicts electric motor and first shaft 210 share the same rotational axis.
Claims 2-3, 5-7, 9-10 are rejected due to their dependency upon claim 1. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  11, 17-18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by anticipated Sten (US 20190113120)
Sten discloses:
Claim 11: a multi-speed electric beam axle system comprising:
 a first shaft (66) rotationally coupled to an electric motor (62) and including a first gear (50) that is integrally formed with or mechanically attached to a body of the first shaft; and
 a second shaft (178) coaxially arranged with a second gear (174), a third gear (170), and a fourth gear (34) (¶ [0040] and [0035]);
 wherein the second gear (174) meshes with the first gear (50);
 wherein one of the second gear (174), the third gear (170), and the fourth gear  is integrally formed with the second shaft (either 174 or 170 is integrally formed with shaft 178); 
wherein at least one of the second gear, the third gear, and the fourth gear (34) is press-fit and/or in splined engagement with the second shaft (e.g. 34 is splined engagement with shaft 178); and
 wherein one of the second gear, the third gear (170), and the fourth gear is in splined engagement and/or press-fit with another one of the second gear, the third gear, and the fourth gear (34)(e.g. gear 170 is in splined engaged with fourth gear 34).
Claim 17: The multi-speed electric beam axle system of claim 11, wherein the electric motor is an electric motor-generator (62).
Claim 18:  The multi-speed electric beam axle system of claim 11, further comprising a pair of bearings (see annotated Fig below) coupled to axially opposing sides of the second shaft outboard from the second gear, the third gear, and the fourth gear.

    PNG
    media_image1.png
    672
    876
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-11, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillie (WO2019161395A1) in view of Li (CN 110081152A)
Claim 1:  Baillie discloses a multi-speed electric axle system (10), comprising:
 a first gear (Fig.14a, 48) integrally formed with or mechanically attached (48 is fixedly coupled to input shaft 46) to a portion of a body of a first shaft (46); 
a second gear (56); and
a third gear (70) press-fit and/or in splined engagement with an axial extension (e.g. width of teeth of gear 56) of the second gear;
 wherein the second gear and the third gear mesh with a fourth gear and a fifth gear, respectively (examiner interprets this limitation in light of the application’s specification  based on PGPUB version ¶[0079] and [0093] as  fourth gear meshes with fifth gear and third gear and second gear are coupled. In this case, Baillie discloses a fourth gear 72 meshes with fifth gear 58 and third gear 70 is coupled to second gear 56 ); and
 wherein at least one of the fourth gear and the fifth gear is coupled to a first clutch (60).
Baillie does not explicitly disclose a second gear press-fit and/or in splined engagement with a section of the first shaft in different axial position from a first gear.
Li teaches a transmission system having a gear (Figs.2a-2b; 220) in splined engagement with a section of a first shaft (210) in different axial position from a first gear (230).
Note: Fig.11 of Baillie depicts that gear 56 has internal splines and rotatably support on a section of first shaft 46 in different axial position from the first gear 48. 

It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to provide a second gear in splined engagement with a section of the first shaft as taught by Li in the axle assembly of Baillie for the purpose of distributing load along the sides of the teeth of second gear; therefore, it would provide a longer fatigue life. 

Claim 4: Baillie and Li as modified device discloses the multi-speed electric axle system of claim 1,  wherein the fourth gear (Baillie; 72) and the fifth gear (Baillie; 58) are arranged coaxial to a second shaft (Baillie; as shown inFig.15; 58,72 share a common horizontal axis) and an axle shaft (Baillie; 28 or 26).

Claim 5:  Baillie and Li as modified device discloses the multi-speed electric axle system of claim 4, wherein the axle shaft (Baillie; 28 or 26) is included in a beam axle (Baillie; 10: electric axle assembly).

Claim 6: Baillie and Li as modified device discloses the multi-speed electric axle system of claim 4, wherein a planetary gearset (Baillie; 90) is coupled to the second shaft and a differential (Baillie; 42).

Claim 7: Baillie and Li as modified device discloses the multi-speed electric axle system of claim 1, wherein the first shaft is axially offset from a rotational axis of a motor-generator (Baillie: as shown in Fig.17; 46 is axially offset from rotational axis of motor 14).
Claim 8: Baillie and Li as modified device discloses the multi-speed electric axle system of claim 1, wherein the third gear (70) interposes the first gear (examiner interprets a first gear as fourth gear 72) and the second gear.
Claim 9: Baillie and Li as modified device discloses the multi-speed electric axle system of claim 1, further comprising a first bearing (see annotated Fig. below) and a second bearing (see annotated Fig. below) coupled to axially opposing sides of the first shaft.

    PNG
    media_image2.png
    822
    695
    media_image2.png
    Greyscale

Claim 10: Baillie and Li as modified device discloses The multi-speed electric axle system of claim 9, wherein the first and second bearings are tapered roller bearings (as shown in Fig.14b; these bearing are tapered roller bearings)
Claim 11:  Baillie discloses a multi-speed electric beam axle system (10) comprising: 
a first shaft (Fig.14a; 46) rotationally coupled to an electric motor (14) and including a first gear (56) that is integrally formed with or mechanically attached to a body of the first shaft (56 is rotatably supported on input shaft 46); and
 a second shaft (68) coaxially arranged with a second gear (70), a third gear (72), and a fourth gear (58) (e.g.68 is coaxially arranged with 72,70 where in 58 meshes with 72 therefore they share a common horizontal axis);  
wherein the second gear (70) meshes with the first gear (56); 
wherein one of the second gear, the third gear, and the fourth gear is integrally formed with the second shaft (70, 72 are fixedly coupled to shaft 68); 
wherein one of the second gear, the third gear, and the fourth gear is in splined engagement and/or press-fit with another one of the second gear, the third gear, and the fourth gear (e.g. 72 is in splined engagement with gear 58).
Baillie does not disclose wherein at least one of the second gear, the third gear, and the fourth gear is press-fit and/or in splined engagement with the second shaft.
Li teaches a transmission system having a gear (Figs.2a-2b; 220) is in splined engagement  with a shaft (210)
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have at least one of the second gear, the third gear, and the fourth gear is  in splined engagement with the second shaft as taught by Li in the axle assembly of Baillie for the purpose of distributing load along the sides of the teeth of the second gear; therefore, it would provide a longer fatigue life.
Claim 15: Baillie and Li as modified device discloses the multi-speed electric beam axle system of claim 11, further comprising a planetary gearset (90) coupled (operatively coupled to shaft 68 via gear 58 and 72) to the second shaft and directly coupled to a differential (42).
Claim 16: Baillie and Li as modified device discloses the multi-speed electric beam axle system of claim 15, wherein the differential is position on one lateral side of the electric motor (as shown in Fig.14a; the differential 42 is on the lateral side of motor).
Claim 17: The multi-speed electric beam axle system of claim 11, wherein the electric motor is an electric motor-generator (14).
Claim 20: The multi-speed electric beam axle system of claim 11, wherein a rotational axis (32) of the electric motor and a rotational axis (30) of the first shaft are parallel to one another.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sato (US 20140004987) in view of Li (CN 110081152A)
Claim 1: Sato discloses a multi-speed electric axle system (fig.1), comprising: 
a first gear (44) integrally formed with or mechanically attached to a portion (34b) of a body of a first shaft (34); 
a second gear (40);
 a third gear (42) press-fit and/or in splined engagement with an axial extension of the second gear (width of teeth of gear 40); 
wherein the second gear and the third gear mesh with a fourth gear and a fifth gear, respectively (examiner interprets this limitation in light of the application’s specification  based on PGPUB version ¶[0079] and [0093]  as  fourth gear meshes with fifth gear and third gear and second gear are coupled. In this case, Sato discloses: fourth gear 20 meshes with fifth gear 48; and third gear coupled with  second gear 40) 
and wherein at least one of the fourth gear and the fifth gear is coupled to a first clutch (e.g. 20 is operatively coupled with either clutch c1 or c2 via shaft 18).
Sato does not disclose second gear press-fit and/or in splined engagement with a section of the first shaft in different axial position from the first gear.
Li teaches a transmission system having a gear (Figs.2a-2b; 220) in splined engagement with a section of a first shaft (210) in different axial position from a first gear (230).
Note: Fig.1  of  Sato depicts that gear 40 is connected with section 34b of first shaft 34.
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to provide a second gear in splined engagement with a section of the first shaft as taught by Li in the axle assembly of Sato for the purpose of distributing load along the sides of the teeth; therefore, it would provide a longer fatigue life.
Claim 2: The multi-speed electric axle system of claim 1, wherein the fourth gear (20) is coupled to the first clutch (20 is operatively coupled with c1 via shaft 18) and the fifth gear is coupled to a second clutch (48 is operatively couple with c2 via 20 and shaft 18).
Allowable Subject Matter
Claims 3,12-14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ross (KR1020120081011) discloses transmission having gears is in splined engagement with shaft.
Strandberg (US20160138659) discloses drive module having motor shaft, counter shaft and gears.
Harada (US20190301576) discloses transmission with one-way clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/           Examiner, Art Unit 3659                                                                                                                                                                                             
/HUAN LE/
Primary Examiner, Art Unit 3659